DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-6, and 8 are currently pending.
Priority:  This application is a 371 of PCT/JP2018/011883 (03/23/2018)
with foreign priority to JAPAN 2017-066987 (03/30/2017).
IDS:  The IDS dated 1/8/21 was considered.
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-7, and 9-13, in the reply filed on 11/2/2020 is acknowledged.  Applicant also elected the species of compound (29) having the following structure:

    PNG
    media_image1.png
    205
    530
    media_image1.png
    Greyscale

and stated as reading on claims 1, 2, 7, 9.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  Accordingly, claims 3-6, 8, 10-13 are hereby withdrawn.
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
The claims include the language of “a functional group capable of forming a covalent bond upon a reaction with a functional group present in a biofunctional molecule” without providing a clear delineation of what the metes and bounds of such a structure entails.  Specifically, the claim is unclear under what type of a reaction would be within the claims and that which would not.  For example, one of ordinary skill in the art would find the claims ambiguous as to whether the scope of X1 and Y1 includes structures that form covalent bonds in reactions requiring strong oxidizing conditions.  As such the claim language is indefinite.
The examiner recommends specifically reciting which structures are within the scope of the claims such as in claims 7 and 9.
Response
Applicant amended claim 1 to specifically recite alternatives for X1 and Y1 such that the rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto et al. (US20110245509) in view of Zacchigna et al. (Polymers 2011, 3, 1076-1090).
Nakamoto teaches polyfunctional polyoxyalkylene compounds useful as conjugates to provide drug delivery systems (Abstract, Summary of Invention).  Nakamoto claims a structure with the following: (claim 1):

    PNG
    media_image2.png
    109
    214
    media_image2.png
    Greyscale

wherein “X represents a group capable of chemically bonding to a bio-related substance” ([0026]) with specific examples including the following ([0127] (p9)):

    PNG
    media_image3.png
    1001
    691
    media_image3.png
    Greyscale
.
Thus, Nakamoto differs from the instant claims by one of the “X” groups not being different from the other and specification of the number of “m” PEG monomeric units.  
Regarding the number of PEG units, Nakamoto teaches a range including m of “m is 5 to 1,000, preferably 10 to 1,000, further preferably 50 to 800” ([0024]) and that the polyoxyalkylene chains are important for reducing elimination from blood and need to be selected for viscosity ([0002]-[0007]).  Thus, one of ordinary skill in the art would readily consider optimizing the number of repeating polyoxyalkylene units to achieve optimal utility with a presumed expectation that the homologs would possess similar properties (MPEP 2144.09 (II): “homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977)”) and arrive at the claimed invention where m is between 3 and 72.  
	Regarding the one of the “X” groups not being different from the other, Nakamoto teaches several alternative functional groups for X including the alternative of 
    PNG
    media_image4.png
    74
    220
    media_image4.png
    Greyscale
 (claim 7, preferred embodiments on page 3) and “and is not particularly limited as far as it is a group capable of forming a covalent bond with a bio-related substance” ([0026]), but does not specifically teach that the two X groups are different.  However, Zacchigna teaches mulfifunctional PEG derivatives (p. 1080) as well as specific success with PEG conjugates having different moieties (p. 1085-86) where different bio-related substances are covalently bonded to the multifunctional PEG derivative to provide dual therapeutic delivery.  Thus, one of ordinary skill in the art following the teaching of Nakamoto in view of Zacchigna would reasonably consider utilizing different reactive groups to allow attachment of different therapeutic bio-related substances and arrive at the claimed invention through substituting one of the X groups with the alternative cited above.
	Response
	This rejection is withdrawn in view of the claim amendment and the following rejection.
NEW CLAIM REJECTION NECESSITATED BY AMENDMENT 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US20130225789) in in view of Zacchigna et al. (Polymers 2011, 3, 1076-1090).
Sun teaches “Novel PEG multifunctional derivatives” “covalently attached with at least three different functional groups, either on the same branch arm or on different branch arms” (Abstract).  Sun teaches that the PEG derivatives are useful for attaching therapeutics and for imaging ([0001]-[0006]).  Sun teaches examples such as compound 57 (Example 5):

    PNG
    media_image5.png
    79
    355
    media_image5.png
    Greyscale

which corresponds to the instant claims when R1 is H, X1 is N3, Y1 is NH2, A1 and B1 are CH2-O-CH2CH2-O, however Sun does not specify “n” as 1.  Thus, the difference from Sun and the instant claims, if any, is the A1 and B1 groups as defined in the instant claims.  However, one of ordinary skill in the art would consider varying the length of the repeating group with the expectation of similar utility and such modifications are routine in the art.  One of ordinary skill in the art would readily consider optimizing the number of repeating polyoxyalkylene units to achieve optimal utility with a presumed expectation that the homologs would possess similar properties (MPEP 2144.09 (II): “homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977)”) and arrive at the claimed invention.  
	Furthermore, Zacchingna teaches mulfifunctional PEG derivatives (p. 1080) as well as specific success with PEG conjugates having different moieties (p. 1085-86) where different bio-related substances are covalently bonded to the multifunctional PEG derivative to provide dual therapeutic delivery, including the use of polymeric chains with different chain lengths(p. 1085-86).   Thus, one of ordinary skill in the art following the teaching of Sun in view of Zacchigna would reasonably consider optimizing the attachment of different reactive groups with variable chain lengths to allow attachment of different therapeutic bio-related substances and arrive at the claimed invention.
Objections
Claim 2 is objected to for being dependent on a rejected base claim and reading on subject matter beyond the elected species.
Conclusion
The claims are not in condition for allowance.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639